PER CURIAM
After a trial to a jury, defendant was convicted of felony stalking. He received an upward departure sentence based on the trial court’s findings that defendant had persistent involvement in similar offenses, that prior sanctions had not deterred him, and that his criminal history score was worse than reflected by his criminal history. On appeal, defendant makes various challenges to his conviction; we reject those challenges without discussion.
Defendant also challenges his sentence. Defendant argues that the trial court’s imposition of a departure sentence violated the principles enunciated in Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004), and Apprendi v. New Jersey, 530 US 466, 120 S Ct 2348, 147 L Ed 2d 435 (2000), because the sentence was based on facts that were not admitted by defendant or found by a jury. Defendant did not advance that challenge below, but argues that the sentence should be reviewed as plain error. Under our decision in State v. Ramirez, 205 Or App 113, 133 P3d 343 (2006), the sentence is plainly erroneous. For the reason set forth in Ramirez, we exercise our discretion to correct the error.1
Sentence vacated; remanded for resentencing; otherwise affirmed.

 Because we remand for resentencing, we need not address defendant’s alternative arguments regarding his sentence.